Case 1:18-cr-00538-MKB Document 61 Filed 01/22/21 Page 1 of 5 PageID #: 1063




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                               18 Cr. 00538 (MKB) (S-1)


   -   v. -

                                                       AFFIRMATION OF
NG CHONG HWA a.k.a. Roger Ng,                          MARC A. AGNIFILO, ESQ.


                      Defendant.



I, MARC A. AGNIFILO, hereby declare pursuant to 28 U.S.C. § 1746:

       1.      I am Of Counsel at Brafman & Associates, P.C., counsel to defendant Ng Chong

Hwa (“Roger Ng”) and am listed as counsel of record in the case of United States v. Ng Chong

Hwa together with Teny Geragos, Esq., Jacob Kaplan, Esq., and Zach Intrater, Esq. (Dkts. 17, 18,

57).

       2.      I make this Affirmation based on my first-hand involvement in the events

discussed, a review of court records of proceedings both in the United States and Malaysia,

conversations with Ng’s Malaysian counsel, Datuk Tan Hock Chuan, and other information.

       3.      On October 30, 2018, Roger Ng was arrested on a provisional arrest warrant based

on the original U.S. indictment (Dkt 1). He was incarcerated on the U.S. case in a Malaysian jail

between his arrest and his initial appearance in the United States on May 7, 2019.

       4.      In addition to the U.S. case, Ng was charged by the Malaysian Attorney General’s

Chambers on December 19, 2018 with crimes related to his involvement in the 1MDB bond deals

that Goldman Sachs led from 2012 to 2013. He was ordered released on the Malaysian charges.

Due to the U.S. charges, however, he remained in prison.
Case 1:18-cr-00538-MKB Document 61 Filed 01/22/21 Page 2 of 5 PageID #: 1064




       5.      During the first two months of 2019, I traveled to Malaysia two times. First, in early

January 2019. Second, between February 11 and February 16, 2019. During each of these trips, I

discussed with Ng the prospect of waiving extradition to the United States.

       6.      During January and February 2019, the undersigned had a number of telephone and

email conversations with Assistant United States Attorneys in the Eastern District of New York

and with trial lawyers with the Department of Justice concerning the possibility of Mr. Ng waiving

extradition to the U.S.

       7.      The undersigned stated to the Government that while Mr. Ng would consider

waiving extradition, we wanted an agreement with the Government that it would not change the

indictment after Mr. Ng came to the United States. There was explicit discussion that once Mr. Ng

waived extradition, he would lose all rights afforded him under the treaty. However, we discussed

with the Government that Mr. Ng should not lose the right commonly known as the Rule of

Specialty.

       8.      The Government said that it would draft a letter agreement providing Mr. Ng the

protections afforded him under the Rule of Specialty as provided by the U.S./Malaysian

Extradition treaty.

       9.      The Government consistently told the undersigned that it was imperative that Mr.

Ng waive extradition and that this waiver be on the record in court in Malaysia.

       10.     As to one particular telephone conversation on February 7, 2019, Teny Geragos

was on the phone along with the undersigned. Ms. Geragos’s notes, which are consistent with the

undersigned’s recollection, reflect that the Government informed us that Mr. Ng must waive

extradition and do so in open court. The Government also advised that it was still working on the

letter agreement that was previously discussed.




                                                  2
Case 1:18-cr-00538-MKB Document 61 Filed 01/22/21 Page 3 of 5 PageID #: 1065




       11.     On the evening of Monday, February 11, 2019, the undersigned left for Malaysia

and arrived in Kuala Lumpur on Wednesday afternoon, February 13th (Malaysian time, 13 hours

ahead of Eastern Standard Time in the U.S.). By the time I landed in Kuala Lumpur, I had received

the Government’s February 12, 2019 letter. The email accompanying the letter stated, “please find

the final approved letter, as discussed last week.” (See Dkt. 58, Ex. 2 at 1-3.)

       12.     On Thursday February 14th, I, along with Mr. Ng’s Malaysian-based lawyer, Datuk

Tan Hock Chuan (“Datuk Tan”), went to the Sungai Buloh prison, on the outskirts of Kuala

Lumpur, and met with Mr. Ng. Among other things, I read the Government’s February 12th letter

to him and informed him, in substance, that aside from the possibility of ministerial modifications,

the Government agreed not to change the indictment (which was the October 2018 indictment).

In explicit reliance on the Government’s promises in the February 12th letter, Mr. Ng agreed to

waive extradition the next day, February 15, 2019, the date required for waiver under the letter.

       13.     I also told Mr. Ng and Datuk Tan that our agreement with the U.S. Government

requires that we waive extradition, and that we do not consent to extradition. I told him this so that

he would make it clear the next day in court that we were waiving extradition.

       14.     Following the prison visit, and in response to a question from the Government, I

sent an email to representatives of the EDNY and the DOJ that I had met with Mr. Ng and that

“we are waiving extradition at Friday’s hearing.” (Ex. 1, 2/14/19 Email at 1.)

       15.     On the morning of Friday February 15th, I re-emphasized that Mr. Ng would waive

extradition. Specifically, I wrote to the EDNY and the DOJ, “First, as noted, Roger will waive

extradition this morning.” (Ex. 2, 2/14/19 7:34 PM EST Email at 1.)

       16.     I then appeared in the Sessions Court in Kuala Lumpur for the Friday morning

hearing. Not being a Malaysian lawyer, I sat in the gallery. Datuk Tan appeared on Mr. Ng’s




                                                  3
Case 1:18-cr-00538-MKB Document 61 Filed 01/22/21 Page 4 of 5 PageID #: 1066




behalf. While explaining the procedures to Mr. Ng, the court used the term “consent to waiver.”

Upon hearing this, I stood up from where I was sitting and walked up to the bar of the court. This

caught the judge’s attention and I believe he motioned to Datuk Tan that I was trying to get his

attention. Datuk Tan turned around and apparently saw me standing at the bar. He then walked to

the bar and he and I spoke. I said, in substance, “we shouldn’t use the phrase ‘consent to waiver’

because it is confusing.” I asked Datuk Tan to say only that Mr. Ng is waiving extradition.

       17.     Datuk Tan returned to the defense table, and, as has been quoted in the press, stated

the following: “I am instructed to inform the Court that the respondent has agreed to a waiver of

the   committal/extradition    proceedings     before    this   honourable     court.”    (Ex.    3,

https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-

now-accepts-us-extradition/1723257.) During the balance of the proceedings, the court asked

questions to ensure that the waiver was knowing and intelligently entered.

       18.     Shortly after the end of the hearing, and I believe while I was still in the Court

building, I sent an email to the EDNY and DOJ saying only, “waiver has been made. All done.”

(Ex. 4, 2/14/19 10:17 PM EST Email at 1.)

       19.     The reason I sent multiple emails to the Government explicitly saying that Mr. Ng

would, and later, did waive extradition is because the Government told me that the distinction

between waiving and consenting to extradition was critical.

       20.     As the Court is aware, the Government provided the Court with an order of the

Malaysian Sessions Court dated February 15, 2019 stating that Mr. Ng did “consent to the waiver

of the committal proceedings.” This language in the order, “consent to the waiver” was the same

language that the Judge used in open court that prompted me to ensure that Mr. Ng was waiving,




                                                 4
Case 1:18-cr-00538-MKB Document 61 Filed 01/22/21 Page 5 of 5 PageID #: 1067




and not consenting, to the extradition. However, while the language is confusing, it is not

inconsistent with our contention that Mr. Ng waived extradition.

         21.   In closing, I wish to make clear that Mr. Ng explicitly relied on the Government’s

February 12, 2019 letter, represented to be the final approved letter from the Government, and that

Mr. Ng absolutely waived extradition, and that he did not consent to extradition.



Dated:         January 22, 2021
               New York, NY

                                                            Respectfully submitted,



                                                            Marc A. Agnifilo, Esq.




                                                5
